DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Lemack on 1/13/2022.

The application has been amended as follows: 

Claims 3 and 6 have been cancelled.	
Claim 1, line 67, the phrase “a normal distance dn” has been replaced with -- a normal distance (dn)--
	Claim 1, line 81, after the phrase “of the femoral component” the following language has been added -- , and wherein the patellar groove is designed to guide a patella during the flexion of the knee prosthesis, and that the patellar groove is further designed such that the width of the patellar groove increases while the depth of the patellar groove decreases in an area in which the patella is guided by the patellar groove in between 60 and -20 degrees flexion of the knee prosthesis, and wherein the patellar groove is further designed such that its depth remains 
	Claim 2, line 3, the phrase “starts in a normal lateral distance dn to the sagittal plane” has been replaced with -- starts in the normal distance (dn) from the sagittal plane--
	Claim 4, line 1, the phrase “claim 3” has been replaced with --claim 1--
	Claim 5, line 1, the phrase “claim 3” has been replaced with --claim 1--
	Claim 7, line 1, the phrase “claim 3” has been replaced with --claim 1--
	Claim 8, line 1, the phrase “claim 3” has been replaced with --claim 1--
	Claim 9, line 1, the phrase “claims 7” has been replaced with --claim 7--
	Claim 17, line 1, the phrase “claim 3” has been replaced with --claim 1--
	Claim 18, line 1, the phrase “claim 3” has been replaced with --claim 1--
	Claim 19, line 1, the phrase “claim 3” has been replaced with --claim 1--
	Claim 20, line 1, the phrase “claim 3” has been replaced with --claim 1--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652. The examiner can normally be reached Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANN SCHILLINGER/Primary Examiner, Art Unit 3774